ORDER

PER CURIAM.
Charles Darby, defendant, appeals the trial court’s denial of his Rule 24.035 post-conviction motion to vacate, set aside or correct his sentence without a hearing. Defendant entered a plea of guilty on two counts of statutory sodomy in the first degree in violation of Section 556.062 RSMo 1994.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion would have no precedential value, we affirm the opinion pursuant to Rule 84.16(b).